*1275OPINION.
Lowe :
The question in this case is whether or not the debts alleged to have been ascertained as worthless in 1920 and 1921, respectively, are deductible from gross income under section 214 (a) (7) of the Revenue Act of 1918, and the corresponding section in the 1921 Act.
The 1918 Act prescribes as deductible “Debts ascertained to be worthless and charged off within the taxable year.”
*1276The evidence in this case is far from convincing that petitioner determined in 1920 that the contracts, aggregating $9,490.60, were, worthless. Those accounts were credited to a reserve account, which retained them in its asset accounts.
The accounts aggregating $7,255.23, which petitioner claims now should be allowed as a deduction in 1921, seem never to have been treated by it as worthless until December, 1924 — not even carried to the reserve account, and hence, under section 234 (a) (5) of the 1921 Act, they are not deductible.
However, should the question of ascertainment of worthlessness be waived, the debts were not charged off in the taxable years, not until December, 1924. The statute is clear and specific on this point, and must be followed.

Judgment will be entered for the respondent.